Case 1:20-cv-00660-DDD-JPM Document 27 Filed 10/08/20 Page 1 of1PagelD#: 239

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
FILMON TEKLEWEINI- CIVIL DOCKET NO. 1:20-CV-660-P
WELDEMICHAEL,
Petitioner
VERSUS JUDGE DRELL
PAT BOOK, ET. AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 24) and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 25), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (ECF No. 1) and accompanying “Complaint and Request for Injunction” (ECF
No. 1-5) are hereby DENIED and DISMISSED without prejudice to re-filing should
Petitioner’s circumstances change.

Ve

THUS DONE AND SIGNED at Alexandria, Louisiana, this day of
October, 2020.

SS SS
DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
